MEMORANDUM OPINION
                                             No. 04-11-00012-CV

                                IN RE BEXAR APPRAISAL DISTRICT

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 12, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 4, 2011, relator filed a petition for writ of mandamus and a motion for

emergency temporary relief. The court has considered relator’s petition and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and

motion for emergency temporary relief are DENIED. See TEX. R. APP. P. 52.8(a).



                                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2009-CI-12892, styled IH-10/Loop 1604 Partners, Ltd. v. Bexar County
Appraisal District, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn
presiding. However, the order complained of was signed by the Honorable Barbara Hanson Nellermoe, presiding
judge of the 45th Judicial District Court, Bexar County, Texas.